      Case 3:19-cv-08094-DWL Document 10 Filed 06/12/19 Page 1 of 2




 1   Bernard R. Mazaheri
 2   Mazaheri & Mazaheri
     325 Shelby Street
 3   Frankfort, Kentucky 40601
 4   Email - bernie@thelaborfirm.com
 5   Tel - 602-529-4935

 6
     Attorney for Plaintiff Vicky Matthes
 7
 8                      IN THE UNITED STATES DISTRICT COURT

 9
                           FOR THE DISTRICT OF ARIZONA
10
11   Vicky Matthes,                             Case Number 3:19-cv-8094-DWL
12
           Plaintiff,
13
14   v.
15
     Cascades Holding US Inc.,                  NOTICE OF SETTLEMENT
16
17         Defendant.
18
19
20                                  Dated this 12th day of June, 2019
21
                                                /s/ Bernard R. Mazaheri
22
                                                Bernard R. Mazaheri
23                                              Attorney for Plaintiff Matthes
24
25
26
27
28
      Case 3:19-cv-08094-DWL Document 10 Filed 06/12/19 Page 2 of 2




 1         The Plaintiff, Vicky Matthes, pursuant to LRCiv 40.2(d) notifies the
 2
     Honorable Court that the parties have reached a settlement.
 3
 4         Respectfully submitted this 12th day of June 2019,
 5
                                                  /s/ Bernard R. Mazaheri
 6                                                Bernard R. Mazaheri
 7                                                Mazaheri & Mazaheri
 8                                                325 Shelby Street
                                                  Frankfort, Kentucky 40601
 9
                                                  Email - bernie@thelaborfirm.com
10                                                Tel - 602-529-4935
11
                                                  Attorney for Plaintiff Matthes
12
13                                 Certificate of Service
14
           I hereby certify that a true and correct copy of the foregoing will be served
15
16   on all counsel of record via CM/ECF on this 12th day of June 2019.
17
                                                  /s/ Bernard R. Mazaheri
18
                                                  Bernard R. Mazaheri
19
20
21
22
23
24
25
26
27
28



                                              2
